DETAILED ACTION

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                                                                                                                                                        Formal Matters
Applicant’s response filed July 8, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 56-70 are currently pending.  Claims 1-55 and 71-72 are canceled.  Claim 56 is currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 -Rejection(s) Withdrawn
RE: Rejection of Claims 56, 57, 59, 62-63, 65 and 66 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo 2003, in view of Keller:
Applicant has amended claim 56 to now recite the limitation “…injecting into the walls of the fistula tract at one or more sites a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells.”
Applicant has traversed the rejection of record on the grounds that neither Garcia-Olmo et al, nor Keller et al teach the step of injecting the stem cells into the walls of the fistula tract, as discussed at Applicant’s remarks (last paragraph, page 4 to second paragraph, page 5). Applicant notes that the fistula treated in Garcia-Olmo does not have a tract, thus no walls, as was previously confirmed by Professor Garcia-Olmo in the declaration provide 11/17/21 (paragraph 8).  Furthermore, Applicant asserts there is no teaching in Keller of administering cells by injection into the walls of the fistula tract.
In response, it is acknowledged and agreed the limitation requiring injecting a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells into the walls of the fistula tract is not taught by the combined prior art.
Applicant’s arguments, with respect to the limitation requiring treating a fistula in a subject by injecting the stem cells into the walls of the fistula tract have been fully considered and are persuasive.  Therefore, the rejection of claims 56, 57, 59, 62-63, 65 and 66 has been withdrawn. 

RE: Rejection of Claims 58 and 61 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo 2003, in view of Keller, as evidenced by Castro-Oropeza:
For the reasons discussed above, the rejection of claims 56, 57, 59, 62-63, 65 and 66 over Garcia-Olmo 2003, in view of Keller, has been withdrawn. Therefore, the rejection of claims 58 and 61 that is based on the same basis is likewise withdrawn.  

RE: Rejection of Claim 60 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo 2003, in view of Keller, and further in view of Miana:
For the reasons discussed above, the rejection of claims 56, 57, 59, 62-63, 65 and 66 over Garcia-Olmo 2003, in view of Keller, has been withdrawn. Therefore, the rejection of claim 60 that is based on the same basis is likewise withdrawn.  

RE: Rejection of Claims 64, 67, 68 and 70 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo 2003, in view of Keller, and further in view of Park:
For the reasons discussed above, the rejection of claims 56, 57, 59, 62-63, 65 and 66 over Garcia-Olmo 2003, in view of Keller, has been withdrawn. Therefore, the rejection of claims 64, 67, 68 and 70 that is based on the same basis is likewise withdrawn.  

RE: Rejection of Claim 69 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garcia-Olmo 2003, in view of Keller and Park, and further in view of Christman:
For the reasons discussed above, the rejection of claims 56, 57, 59, 62-63, 65 and 66 over Garcia-Olmo 2003, in view of Keller, has been withdrawn. Therefore, the rejection of claim 69 that is based on the same basis is likewise withdrawn.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 56 claims the following: 
A method of treating a fistula in a subject comprising injecting into the walls of the fistula tract at one or more sites a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells.
As set forth above, Applicant’s amendment differentiates over the previously cited prior art since the fistula treated in Garcia-Olmo does not have a tract, thus no walls are present for injection, as was previously confirmed by Professor Garcia-Olmo in the declaration provide 11/17/21 (paragraph 8).  Furthermore, there is no teaching in Keller of administering cells by injection into the walls of the fistula tract.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/Etd-info-I.jsp.

Rejection Withdrawn
RE: Rejection of Claims 56-61, 63 and 66 on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, 18-19, 22 and 24-26 of copending Application No. 15/464,149, as evidenced by Yanez:
Applicant’s amendment to claim 56 obviates the previous ground of rejection.  Therefore, the rejection is withdrawn.
However, it is noted that Applicant’s amendment has necessitated a new ground of rejection as set forth below.


New ground of Rejection, necessitated by Amendment
Claims 56-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. U.S. 10,357,518 (“U.S ‘518”) (IDS 5/17/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. ‘518 are directed to a method of treating a refractory complex perianal fistula in a subject having Crohn’s disease comprising administering a therapeutic amount of a population of expanded allogeneic adipose tissue-derived stromal stem cells to the subject, wherein: 
the fistula comprises multiple tracts; 
a fixed dose of about 120 million expanded allogeneic adipose tissue-derived stromal stem cells is administered to the subject in a single procedure, wherein each fistula tract receives at least a proportion of this dose and wherein approximately half of the dose is injected into the tissue surrounding the internal opening or openings and the other half is injected into the fistula walls all along the fistula tracts; and 
the administration of the therapeutic amount of the population of expanded allogeneic adipose tissue-derived stromal stem cells induces combined remission within 24 weeks that is statistically superior to placebo.

Thus, the method of U.S. ‘518 treats a refractory complex perianal fistula in a subject comprising injecting a first composition comprising 60 million (60 x 106 cells) allogeneic adipose tissue-derived stromal stem cells into the fistula walls all along the fistula tracts.

Instant claim 56 claims the following: 
“A method of treating a fistula in a subject comprising injecting into the walls of the fistula tract at one or more sites a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells.”

Claim 1 of U.S. ‘518 is a species claim to instant claim 56.  Therefore, the claims of U.S. ‘518 anticipate the instant claims.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  

Claims 56-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. U.S. 11,273,182 (“U.S ‘182”) (see PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. ‘182 are directed to a method of treating a refractory complex perianal fistula in a subject having Crohn’s disease comprising administering a therapeutic amount of a population of expanded allogeneic adipose tissue-derived stromal stem cells to the subject, wherein:
the fistula comprises a complex fistula with one or more tracts; 
the therapeutic amount is a fixed dose of expanded allogeneic adipose tissue-derived stromal stem cells which is administered to the subject in a single procedure, wherein each fistula tract receives at least a proportion of this dose and wherein approximately half of the dose is injected into the tissue surrounding the internal opening or openings and the other half is injected into the fistula walls all along the fistula tracts; 
the administration of the therapeutic amount of the population of expanded allogeneic adipose tissue-derived stromal stem cells induces combined remission within 24 weeks that is statistically superior to placebo; and (iv) the fixed dose is about 120 million expanded allogeneic adipose tissue-derived stromal stem cells.

Thus, the method of U.S. ‘182 treats a refractory complex perianal fistula in a subject comprising injecting a first composition comprising 60 million (60 x 106 cells) allogeneic adipose tissue-derived stromal stem cells into the fistula walls all along the fistula tracts.
Instant claim 56 claims the following: 
“A method of treating a fistula in a subject comprising injecting into the walls of the fistula tract at one or more sites a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells.”

Claim 1 of U.S. ‘182 is a species claim to instant claim 56.  Therefore, the claims of U.S. ‘182 anticipate the instant claims.  As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  

Response to Remarks
Rejections under 35 USC 103:
As set forth above, Applicant has amended claim 56 to now require “…injecting into the walls of the fistula tract at one or more sites a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells.”
It is acknowledged and agreed the limitation requiring injecting a first composition comprising at least 10 x 106 adipose tissue-derived stromal stem cells into the walls of the fistula tract is not taught by the combined prior art.
Therefore, the rejections under 35 USC 103 have been withdrawn.

Rejection under non-statutory, double patenting:
	As set forth above, the previous rejection of record has been withdrawn in view of Applicants amendment to claim 56.  However, Applicant’s amendment necessitated a new ground of rejection, as set forth above.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Primary Examiner, Art Unit 1633